Case 4:20-cv-10107-JLK Document 1 Entered on FLSD Docket 09/11/2020 Page 1 of 8



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                KEY WEST DIVISION

    CLAUDINE SWEETING,

           Plaintiff,

    vs.                                              Case No.:

    SUNSET WATERSPORTS, INC., a
    Florida Profit Corporation; KEY WEST
    JETSKI, INC, a Florida Profit Corporation;
    and RICHARD C. WELTER, Individually,


          Defendants.
    _________________________________/

                        COMPLAINT AND DEMAND FOR JURY TRIAL

           Plaintiff, CLAUDINE SWEETING, (“Plaintiff”), hereby files this Complaint

    against Defendant, SUNSET WATERSPORTS, INC. (“SUNSET WATERSPORTS”), a

    Florida Profit Corporation, KEY WEST JETSKI, INC (‘KEY WEST JETSKI”), a Florida

    Profit Corporation, and RICHARD C. WELTER (“WELTER”), an individual,

    (collectively “Defendants”), and states as follows:

                                        JURISDICTION

            1.      Jurisdiction in this Court is proper as the claims are brought pursuant to

     the Fair Labor Standards Act, as amended (29 U.S.C. §201, et seq.) (“FLSA”) to obtain

     a judgment against Defendants as to liability, recover unpaid wages, liquidated damages,

     and reasonable attorneys’ fees and costs.

            2.      The jurisdiction of the Court over this controversy is proper pursuant to

     28 U.S.C. §1331, as Plaintiff’s claims arise under 29 U.S.C. §216(b).

            3.      Venue in this Court is proper, as the acts and omissions in this Complaint
Case 4:20-cv-10107-JLK Document 1 Entered on FLSD Docket 09/11/2020 Page 2 of 8



     took place in this judicial district, and Defendants reside and regularly conduct business

     in this judicial district.

                                             PARTIES

             1.       At all times material to this action, Plaintiff was a resident of Key West,

     Monroe County, Florida.

             2.       At all times material to this action, SUNSET WATERSPORTS was, and

     continues to be, a Florida Profit Corporation. Further, at all times material hereto,

     SUNSET WATERSPORTS was, and continues to be, engaged in business in Florida,

     with a principal place of business in Monroe County, Florida.

             3.       At all times material to this action, KEY WEST JETSKI was, and

     continues to be, a Florida Profit Corporation. Further, at all times material hereto, KEY

     WEST JETSKI was, and continues to be, engaged in business in Florida, with a

     principal place of business in Monroe County, Florida.

             4.       Upon information and belief, at all times relevant hereto, SUNSET

     WATERSPORTS and KEY WEST JETSKI were Plaintiff’s “integrated employer”

     under the FLSA, because they had: (i) Common management; (ii) Interrelated

     operations;    (iii) Centralized control of labor relations; and             (iv) Common

     ownership/financial control.

             5.       At all times relevant hereto, SUNSET WATERSPORTS and KEY WEST

     JETSKI were Plaintiff’s “joint employer,” for the purposes of FLSA coverage, pursuant

     to 29 C.F.R. §825.106, because: (i) There was an arrangement between them to share

     employees’ services or to interchange employees; (ii) Each of them acted directly or

     indirectly in the interest of each other in relation to Plaintiff; or, (iii) They were not and




                                                  2
Case 4:20-cv-10107-JLK Document 1 Entered on FLSD Docket 09/11/2020 Page 3 of 8



     are not completely disassociated with respect to the Plaintiff’s employment, and shared

     control of Plaintiff, directly or indirectly, because each of them was under common

     control with each other.

            6.      SUNSET WATERSPORTS and KEY WEST JETSKI operate to provide

     rental watersports equipment and sale of recreational water experiences to residents and

     tourists in Key West.

            7.      SUNSET WATERSPORTS and KEY WEST JETSKI are currently listed

     with the Florida Department of State, Division of Corporations, as “Active” businesses.

     See Corporation search results for SUNSET WATERSPORTS and KEY WEST JETSKI

     attached hereto as Exhibits A and B, respectively.

            8.      SUNSET WATERSPORTS and KEY WEST JETSKI share the same

     mailing addresses of 6300 3rd Street, Key West, FL 33040.

            9.       SUNSET WATERSPORTS and KEY WEST JETSKI share the same

     registered agent.

            10.     Upon information and belief, Donald Kirkpatrick, and WELTER jointly

     operate and/or control both SUNSET WATERSPORTS and KEY WEST JETSKI.

            11.     Plaintiff’s paychecks and paystubs were issued by KEY WEST JETSKI.

            12.     The location of Plaintiff’s employment was SUNSET WATERSPORTS’

     call center, kiosks and desks.

            13.     Based on information and belief, at all times material hereto, Defendant

     WELTER was individual resident of the State of Florida, Monroe County.

            14.     At all times material hereto, Defendant WELTER was, and continues to

     be President of SUNSET WATERSPORTS, and a manager of KEY WEST JETSKI,




                                                3
Case 4:20-cv-10107-JLK Document 1 Entered on FLSD Docket 09/11/2020 Page 4 of 8



     evidenced by his management of Plaintiff, who was paid by KEY WEST JETSKI.

            15.     Defendant WELTER managed the day-to-day operations of SUNSET

     WATERSPORTS and KEY WEST JETSKI and regularly exercised the authority to: (a)

     hire and fire employees of SUNSET WATERSPORTS and KEY WEST JETSKI; (b)

     determine the work schedules for the employees of SUNSET WATERSPORTS and

     KEY WEST JETSKI; and (c) control the finances and operations of SUNSET

     WATERSPORTS and KEY WEST JETSKI.

            16.     Defendant WELTER is an individual employer as defined by 29 U.S.C.

     §201, et seq., in that he acted, directly or indirectly, in the interests of SUNSET

     WATERSPORTS and KEY WEST JETSKI towards Plaintiff.

            17.     At all times material to this action, Plaintiff was an “employee” of

     Defendants within the meaning of the FLSA.

            18.     At all times material to this action, Defendants were Plaintiff’s

     “employers” within the meaning of the FLSA.

            19.     Defendants were, and continue to be, “employers” within the meaning of

     the FLSA.

            20.     At   all      times   material       to   this   action,   Defendant   SUNSET

     WATERSPORTS was, and continues to be an enterprise engaged in the “handling,

     selling, or otherwise working on goods and materials that have been moved in or

     produced for commerce by any person” within the meaning of the FLSA.

            21.     Based upon information and belief, the annual gross revenue of

     Defendant SUNSET WATERSPORTS was in excess of $500,000.00 per annum during

     the relevant time periods.




                                                     4
Case 4:20-cv-10107-JLK Document 1 Entered on FLSD Docket 09/11/2020 Page 5 of 8



            22.     At all times material to this action, Defendants had two (2) or more

     employees handling, selling, or otherwise working on goods or materials that had been

     moved in or produced for commerce such as telephones, jet skis, boats, and computers.

            23.     At all times material hereto, the work performed by the Plaintiff was

     directly essential to the business performed by Defendants.

                                   STATEMENT OF FACTS

            24.     In January 2018, Defendants hired Plaintiff to work as a non-exempt call

     center specialist. In addition to working in the call center, Plaintiff was also sent to

     attend to hotel sales and to kiosks for Sunset Watersports.

            25.     From when she was hired to at least March 2020, Plaintiff was paid an

     hourly rate for her work in the call center. For her sporadic work at the hotel sales desk

     and at Defendants’ kiosks, Plaintiff was paid commissions.

            26.     Plaintiff’s commissions were paid on checks that were separate from her

     hourly pay.

            27.     At various times material hereto, Plaintiff worked for Defendants in

     excess of forty (40) hours within a workweek.

            28.     From at least January 2018, through March 2020, Defendants failed to

     compensate Plaintiff at a rate of one and one-half times Plaintiff’s regular rate for all

     hours worked in excess of forty (40) hours in a single workweek.

            29.     Instead, Defendants paid Plaintiff her hourly rate for her overtime hours,

     without any overtime premium.

            30.     Defendants listed the pay for hours over forty as a “bonus” on Plaintiff’s

     paychecks.




                                                 5
Case 4:20-cv-10107-JLK Document 1 Entered on FLSD Docket 09/11/2020 Page 6 of 8



            31.     Defendants should not only have paid an overtime premium on Plaintiff’s

     hourly rate, but were also obligated to take into account any commissions Plaintiff

     earned when calculating the correct overtime premium.

            32.     On a few occasions Plaintiff did receive overtime at a rate of 1.5 times

     her hourly rate, showing that Defendants were aware of their obligation to pay overtime

     premiums to Plaintiff.

            33.     Plaintiff worked taking calls and making reservations for Sunset

     Watersports, in the Sunset Watersports’ office.

            34.     Plaintiff’s paychecks were issued by Key West JetSki.

            35.     Plaintiff should be compensated at the rate of one and one-half times

     Plaintiff’s regular rate for all hours that Plaintiff worked in excess of forty (40) hours per

     workweek, as required by the FLSA.

            36.     Upon information and belief, the majority of Plaintiff’s pay and time

     records are in the possession of Defendants.

            37.     Defendants have violated Title 29 U.S.C. §207 from at least January

     2018, through March 2020, in that:

                   a.      Plaintiff worked in excess of forty (40) hours in one or more

                           workweeks for the period of employment with Defendants; and

                   b.      No payments or provisions for payment have been made by

                           Defendants to properly compensate Plaintiff at the statutory rate of

                           one and one-half times her regular rate for all hours worked in

                           excess of forty (40) hours per workweek, as provided by the FLSA

                           due to the policies and practices described above.




                                                  6
Case 4:20-cv-10107-JLK Document 1 Entered on FLSD Docket 09/11/2020 Page 7 of 8



             38.     Defendants’ failure and/or refusal to properly compensate Plaintiff at the

     rates and amounts required by the FLSA was willful, as Defendants knew, or with

     reasonable diligence should have known, of the FLSA mandates and their applicability

     to Plaintiff’s employment, but chose not to pay her at an overtime rate for all of her

     overtime hours. In fact, this is clear because in a couple of weeks, Plaintiff did receive

     payment at 1.5 times her hourly rate for hours over forty.              However, in the

     overwhelming majority of weeks, the overtime hours were paid only at the hourly rate,

     with no premium, and falsely categorized as a “bonus.”

             39.     Defendants failed and/or refused to properly disclose or apprise Plaintiff

     of her rights under the FLSA.

                                      COUNT I
                         RECOVERY OF OVERTIME COMPENSATION

             40.     Plaintiff re-alleges paragraphs 1 through 39 of the Complaint, as if fully

     set forth herein.

             41.     From at least January 2018 and continuing through March 2020, Plaintiff

     worked in excess of forty (40) hours in one or more workweeks for which Plaintiff was

     not compensated at the statutory rate of one and one-half times Plaintiff’s regular rate of

     pay.

             42.     Plaintiff was, and is, entitled to be paid at the statutory rate of one and

     one-half times Plaintiff’s regular rate of pay for all hours worked in excess of forty (40)

     hours in a workweek for the period of three years preceding the date of the filing of the

     Complaint in this matter.

             43.     Defendants failed to properly disclose or apprise Plaintiff of Plaintiff’s

     rights under the FLSA.



                                                 7
Case 4:20-cv-10107-JLK Document 1 Entered on FLSD Docket 09/11/2020 Page 8 of 8



            44.     Defendants’ actions were willful and/or showed reckless disregard for the

     provisions of the FLSA, as evidenced by their failure to compensate Plaintiff at the

     statutory rate of one and one-half times their regular rate of pay for the hours worked in

     excess of forty (40) hours per workweek when they knew, or with reasonable diligence

     should have known, such was, and is, due.

            45.     Due to the intentional, willful, and unlawful acts of Defendants, Plaintiff

     suffered, and continues to suffer damages and lost compensation for certain hours

     worked over forty (40) hours in a workweek, plus liquidated damages.

            46.     Plaintiff is entitled to an award of reasonable attorneys’ fees and costs

     pursuant to 29 U.S.C. §216(b).

           WHEREFORE, Plaintiff requests a judgment entered in her favor and against

     Defendants for actual and liquidated damages, as well as, costs, expenses and attorneys’

     fees and such other relief deemed proper by this Court.

                                         JURY DEMAND

           Plaintiff demands trial by jury on all issues so triable as a matter of right.

           Respectfully submitted this 11th day of September, 2020.



                                                   __________________________
                                                   Angeli Murthy, Esq., B.C.S.
                                                   Florida Bar No.: 088758
                                                   amurthy@forthepeople.com
                                                   Morgan & Morgan, P.A.
                                                   8151 Peters Rd., 4th Floor
                                                   Plantation, Florida 33324
                                                   Telephone: (954) 318-0268
                                                   Facsimile: (954) 327-3016
                                                   Attorneys for Plaintiff




                                                  8
